

117 HR 547 IH: Direct Interstate Retail Exemption for Certain Transactions Act
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 547IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2021Mr. Johnson of South Dakota (for himself and Mr. Cuellar) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Federal Meat Inspection Act and the Poultry Products Inspection Act to allow for the interstate internet sales of certain State-inspected meat and poultry, and for other purposes.1.Short titleThis Act may be cited as the Direct Interstate Retail Exemption for Certain Transactions Act or the DIRECT Act. 2.Interstate internet sales of certain State-inspected meat(a)In generalSection 301 of the Federal Meat Inspection Act (21 U.S.C. 661) is amended— (1)in subsection (a)(1), by inserting or for distribution pursuant to the second sentence of subsection (c)(2) before the period at the end; and (2)in subsection (c)(2)—(A)in the first sentence, by inserting or by after conducted at each place it appears; and(B)by inserting after the first sentence the following: For the purposes of this paragraph, any retail store, restaurant, or similar retail-type establishment may sell over the internet and ship by carrier in commerce (other than for export to a foreign country) any State-inspected meat or meat food product, provided that the State-inspected meat or meat food product is shipped directly to household consumers and in normal retail quantities..(b)Technical amendmentsSection 301 of the Federal Meat Inspection Act (21 U.S.C. 661) is amended— (1)by striking he each place it appears and inserting the Secretary; and(2)in subsection (c)—(A)in paragraph (1), in the first sentence, by striking subparagraph (2) and inserting paragraph (2);(B)in paragraph (2)—(i)in the first sentence, by striking paragraph (c) and inserting subsection; and(ii)in the third sentence (as so redesignated), by striking subparagraph and inserting paragraph;(C)in paragraph (3)—(i)by striking paragraph (c) each place it appears and inserting subsection; (ii)by striking subparagraph (1) and inserting paragraph (1); and(iii)by striking this paragraph each place it appears and inserting this subsection; and(D)in paragraph (4), by striking paragraph (c) and inserting subsection.3.Interstate internet sales of certain State-inspected poultry(a)In generalSection 5 of the Poultry Products Inspection Act (21 U.S.C. 454) is amended—(1)in subsection (a)(1), by inserting or for distribution pursuant to the second sentence of subsection (c)(2) before the period at the end; and (2)in subsection (c)(2)—(A)in the first sentence, by inserting or by after conducted at each place it appears; and (B)by inserting after the first sentence the following: For the purposes of this paragraph, any retail store, restaurant, or similar retail-type establishment may sell over the internet and ship by carrier in commerce (other than for export to a foreign country) any State-inspected poultry product, provided that the State-inspected poultry product is shipped directly to household consumers and in normal retail quantities..(b)Technical amendmentsSection 5 of the Poultry Products Inspection Act (21 U.S.C. 454) is amended—(1)by striking he each place it appears and inserting the Secretary;(2)in subsection (a)(3), in the third sentence, by striking subparagraph (4) and inserting paragraph (4); and(3)in subsection (c)—(A)in paragraph (1)—(i)in the first sentence, by striking subparagraph (2) of this paragraph (c) and inserting paragraph (2); and(ii)in the fourth sentence, by striking subparagraph (a)(4) of this section and inserting subsection (a)(4); (B)in paragraph (2)—(i)in the first sentence, by striking paragraph (c) and inserting subsection; and(ii)in the third sentence (as so redesignated), by striking subparagraph and inserting paragraph;(C)in paragraph (3)—(i)by striking subparagraph (1) of this paragraph (c) and inserting paragraph (1);(ii)by striking paragraph (c) each place it appears and inserting subsection; and(iii)by striking this paragraph each place it appears and inserting this subsection; and (D)in paragraph (4), by striking paragraph (c) and inserting subsection.